Exhibit 10.4

 

NON-COMPETITION AGREEMENT

 

This Non-Competition Agreement (this “Agreement”), dated and effective as of
January 31, 2006 (the “Closing Date”), is by and among New Vision, L.P., a Texas
limited partnership (“Buyer”), on the one hand, and Gulf Marine Fabricators, a
Texas general partnership (“Seller”), and Technip-Coflexip USA Holdings, Inc., a
Delaware corporation and the indirect parent of Seller (the “Parent”), on the
other hand. Seller and Parent are sometimes referred to herein together as the
“Seller Parties” and collectively with their Affiliates (as defined in
Section 1(a) below) as the “Seller Group.”

 

RECITALS:

 

A. Pursuant to that certain Asset Purchase and Sale Agreement, dated as of
December 20, 2005 (the “Purchase Agreement”) among Buyer, Gulf Island
Fabrication, Inc., Seller, and Parent, Seller has agreed to sell to Buyer, and
Buyer has agreed to purchase from Seller, substantially all of Seller’s assets
used primarily in the operation of Seller’s Fabrication Business (after its
acquisition by Buyer, the “Buyer’s Business”).

 

B. In order to protect the good will of the Buyer’s Business, Seller has agreed
in Section 2.9(a) of the Purchase Agreement that Buyer’s obligation to purchase
the Buyer’s Business (the “Purchase Transaction”) is subject to the condition
that the Seller Parties enter into this Agreement.

 

C. In order to induce Buyer to consummate the purchase of Buyer’s Business on
the Closing Date, the Seller Parties are willing to enter into and be bound by
this Agreement.

 

NOW, THEREFORE, in consideration of the premises, of the mutual covenants and
agreements contained herein and in the Purchase Agreement, and of other good and
valuable consideration, the receipt of which is hereby acknowledged, Buyer and
the Seller Parties (in their individual capacity and on behalf of the Seller
Group) hereby agree as follows:

 

1. Certain Definitions. The following definitions apply to this Agreement:

 

(a) “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
another Person, whether through ownership of voting equity interests, by
contract or otherwise.

 

(b) “Exempt Businesses” mean (i) the Seller Group’s existing spool base in
Mobile, Alabama, (ii) the Seller Group’s DUCO, Inc. offshore umbilicals business
in Channel View, Texas, and (iii) the Seller Group’s Perry-Slingsby Systems,
Inc. robotics and ROV (remotely operated vehicle) business in Jupiter, Florida.

 

(c) “Fabrication Business” means the business of fabricating and selling
drilling and production platforms and other specialized structures used in the
development and production of offshore oil and gas reserves.



--------------------------------------------------------------------------------

(d) “Person” means an individual, firm, corporation, general or limited
partnership, limited liability company, limited liability partnership, joint
venture, trust, governmental entity, association, unincorporated organization or
other entity.

 

(e) “Territory” (i) those parishes in the State of Louisiana listed on Exhibit A
and (ii) those portions of the States of Texas, Mississippi, Alabama, and
Florida located within 100 miles of the Coast of the Gulf of Mexico.

 

2. Agreement Not to Compete. This Section 2 shall be binding upon each of the
Seller Parties and the remaining members of the Seller Group until the second
anniversary of the Closing Date:

 

(a) None of the Seller Group shall, directly or indirectly, for itself or
others, own, manage, operate, control, finance, engage or participate in,
consult with, allow any of such Person’s skill, knowledge, experience or
reputation to be used by, or otherwise be connected in any manner with the
ownership, management, operation, or control of, any Person engaged in or
planning to become engaged in any aspect of Buyer’s Business through facilities
located within the Territory; provided, however, that nothing contained herein
shall prohibit any of the Seller Group from (i) making passive investments in
any publicly held Person that does not cause such Person to become a member of
the Seller Group, (ii) owning and operating the Exempt Businesses substantially
in accordance with their operating practices as of the Closing Date,
(iii) acquiring and operating other businesses after the Closing Date that
manufacture and sell spooling services, flexible pipelines, offshore umbilicals,
robotics, and ROVs, (iv) owning and operating facilities located outside of the
Territory, even if such facilities are engaged in the Fabrication Business and
sell their services into the Territory, or (v) subject to any restrictions in
that certain Cooperation Agreement dated as of the Closing Date between Gulf
Island Fabrication, Inc. and Parent, entering into EPC or EPCI contracts in
connection with which the Seller Group (1) subcontracts the construction
component thereof to a competitive Fabrication Business in the Territory or
(2) enters into a consortium or similar agreement with a competitive Fabrication
Business in the Territory to perform the construction component thereof;

 

(b) None of the Seller Group shall call upon any customer or potential customer
of Seller or Buyer for the purpose of soliciting, diverting or enticing away
from Buyer the business of such Person for the benefit of another Fabrication
Business with facilities in the Territory; provided, however, that this
Section 2(b) shall not be construed as limiting the Seller Group’s rights to
call upon such customers and potential customers for purposes of soliciting work
that is permitted by Section 2(a) above;

 

(c) None of the Seller Group shall solicit, induce, influence or attempt to
influence any supplier, lessor, licensor, or any other Person who has a business
relationship with Buyer to discontinue or reduce the extent or scope of such
relationship with Buyer; and

 

(d) None of the Seller Group shall make contact with any of the employees of
Buyer for the purpose of soliciting such employee for hire by any other Person,
whether as an employee or independent contractor, or otherwise disrupting or
interfering with such employee’s relationship with Buyer.

 

2



--------------------------------------------------------------------------------

3. Consideration. Each of the Seller Parties acknowledges the receipt and
adequacy of the consideration payable under the Purchase Agreement, a portion of
which is good and valuable consideration in exchange for each of the Seller
Parties making the covenants contained in this Agreement, and agreeing to be
legally bound by the covenants contained in this Agreement (and all other terms
hereof).

 

4. Treatment of the Seller Group. The Seller Parties acknowledge (i) their
responsibility to cause the remaining members of the Seller Group to comply with
the limitations in this Agreement and (ii) that any action taken by a member of
the Seller Group that would, if taken by the Seller Parties directly, constitute
a breach of this Agreement shall constitute a breach for which the Seller
Parties are liable hereunder.

 

5. Breach; Injunctive Relief. Each of the Seller Parties acknowledges that a
breach by a member of the Seller Group of Section 2 would cause immediate and
irreparable harm to Buyer for which an adequate monetary remedy does not exist;
hence, each of the Seller Parties agrees that, in the event of a breach or
threatened breach of the provisions of Section 2, Buyer shall be entitled to
injunctive relief restraining the Person in breach from violation of that
Section without the necessity of proof of actual damage or the posting of any
bond. Nothing herein shall be construed as prohibiting Buyer from pursuing any
other remedy at law or in equity to which Buyer may be entitled under applicable
law in the event of a breach or threatened breach of this Agreement by any
member of the Seller Group, including, but not limited to, recovery of costs and
expenses such as reasonable attorney’s fees incurred by reason of any such
breach, actual damages sustained by Buyer as a result of any such breach, and
cancellation of any payments or reimbursements otherwise outstanding at the date
of termination.

 

6. Governing Law; Consent to Jurisdiction. Any dispute regarding the
reasonableness of the covenants and agreements set forth in Section 2 of this
Agreement, or the territorial scope or duration thereof, or the remedies
available to Buyer upon any breach of such covenants and agreements, shall be
governed by and interpreted in accordance with the laws of the state in which
the prohibited activity occurs, and, with respect to each such dispute.

 

7. Seller Parties’ Understanding. Each of the Seller Parties hereby represents
to Buyer that such Seller Party has read and understands, and agrees to be bound
by, the terms of this Agreement. Each of the Seller Parties acknowledges that
the geographic scope and duration of the covenants contained in this Agreement
are the result of arm’s-length bargaining and are fair and reasonable in light
of (i) the importance of the goodwill acquired by Buyer via the Purchase
Agreement, (ii) the nature and wide geographic scope of the operations of Buyer,
and (iii) the fact that Buyer’s Business is conducted throughout, and derived
from, the entire geographic area where competition is restricted by this
Agreement. It is the desire and intent of the parties that the provisions of
this Agreement be enforced to the fullest extent permitted under applicable law,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable law, the parties hereto waive any provision of applicable law that
would render any provision of this Agreement invalid or unenforceable.

 

8. Representations and Warranties. Each of the Seller Parties hereby represents
and warrants to Buyer that (i) such Seller Party has all requisite legal right,
power, capacity and authority to execute, deliver and perform its obligations
under this Agreement, (ii) this

 

3



--------------------------------------------------------------------------------

Agreement constitutes a valid and legally binding obligation of each of the
Seller Parties, enforceable in accordance with its terms, and (iii) neither the
execution, delivery or performance by any Seller Party of this Agreement will
violate, conflict with or result in a breach of any provision of, or constitute
a default under, any contract, agreement or other instrument or commitment or
obligation to which such Seller Party may be bound.

 

9. Successors. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors, executors, personal representatives, heirs and assigns.

 

10. Notices. For purposes of this Agreement, all notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, or by reputable overnight courier such as Federal Express or
UPS, addressed as follows:

 

If to the Seller Parties:

 

Technip-Coflexip USA Holdings, Inc.

11700 Old Katy Road

Houston, Texas 77079

Attn: President

 

If to Buyer:

 

Gulf Island Fabrication, Inc.

583 Thompson Road

Houma, Louisiana 70363

Attn: Kerry J. Chauvin

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

11. Reformation; Severability. If any provision of this Agreement (including
without limitation the covenants contained in Section 2 of this Agreement), or
its application to any Person or circumstance, shall at any time or to any
extent be held invalid, illegal, or unenforceable in any respect as written,
Buyer and each of the Seller Parties intend for any court or arbitrator
construing this Agreement to modify or limit such provision temporally,
spatially, or otherwise so as to render it valid and enforceable to the fullest
extent allowed by law. Any such provision that is not susceptible of such
reformation shall be ignored so as not to affect any other provision of this
Agreement, and the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
invalid, illegal, or unenforceable, shall not be affected thereby and each
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

 

4



--------------------------------------------------------------------------------

12. Miscellaneous. Except as provided in Section 11, no provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Buyer. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

 

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

14. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the internal laws of the State of Texas without regard to
principles of conflict of laws, except as expressly provided in Section 6 above
with respect to the resolution of disputes arising under, or Buyer’s enforcement
of, Section 2 of this Agreement.

 

15. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and shall be of no further force or effect.

 

[signatures appear on the following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Closing Date.

 

NEW VISION, L.P.

 

By: New Vision General Partner, Inc.

By:  

/s/ Kerry J. Chauvin

   

Name: Kerry J. Chauvin

Its: Manager

 

TECHNIP-COFLEXIP USA HOLDINGS, INC.

By:  

/s/ Stuart Bannerman

   

Name: Stuart Bannerman

Its: Treasurer and Chief Financial Officer

 

GULF MARINE FABRICATORS

 

By: Gulf Deepwater Fabricators, Inc., its partner

By:  

/s/ Luc Messier

   

Name: Luc Messier

Its: President

 

By: Gulf Deepwater Yards, Inc., its partner

By:  

/s/ Luc Messier

   

Name: Luc Messier

Its: President

 

6



--------------------------------------------------------------------------------

Appendix A

to

Non-Competition Agreement

 

Acadia

Allen

Ascension

Assumption

Beauregard

Calcasieu

Cameron

East Baton Rouge

Evangeline

Iberia

Iberville

Jefferson

Jefferson Davis

Lafayette

Lafourche

Livingston

Orleans

Plaquemines

St. Bernard

St. Charles

St. James

St. John the Baptist

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Terrebonne

Vermillion

West Baton Rouge